Citation Nr: 1114943	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression with anxiety, poor sleep, and poor concentration, as secondary to service-connected bilateral hearing loss and tinnitus.

2.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran had active service from October 1956 to August 1958.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2006 on the issue of entitlement to service connection for depression with anxiety, poor sleep, and poor concentration and entitlement to TDIU by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO). 

The Veteran's claim on appeal was initially characterized as a claim of service connection for depression with anxiety, poor sleep, and poor concentration.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having posttraumatic stress syndrome (PTSS) and anxiety disorder.  The Board therefore finds that the Veteran's claim is not limited solely to depression with anxiety, poor sleep, and poor concentration.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include depression with anxiety, poor sleep, and poor concentration, as secondary to service-connected bilateral hearing loss and tinnitus.

In August 2010, the claim was remanded for further development, at which time the RO was instructed to obtain all outstanding VA treatment records, request the Veteran to identify any outstanding private treatment records, and afford the Veteran a VA audiological examination.  The Board is satisfied that the RO has substantially complied with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  As such, this case is now ready for disposition.

However, the issue of TDIU due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder, for which a diagnosis of anxiety disorder has been assigned, and competent medical evidence relates the anxiety disorder to the Veteran's period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


II.  Service Connection for an Acquired Psychiatric Disorder

The Veteran is seeking service connection for depression, with anxiety, poor sleep, and poor concentration, to include secondary to service-connected bilateral hearing loss and tinnitus.  The Veteran has been granted service connection for bilateral hearing loss, due to acoustic trauma, with an evaluation of 10 percent effective February 14, 1999, and an evaluation of 20 percent from February 8, 2004.  In addition, the Veteran was granted service connection for bilateral tinnitus, due to acoustic trauma with an evaluation of 10 percent, effective February 14, 1999.

The Veteran contends that he has a psychiatric disorder as a result of his service-connected disabilities, and has provided a private medical opinion to support this contention.   The Board notes that it appears that the Veteran's service medical records and most of his personnel records were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973 and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Although the Veteran's service treatment records are not available, his DD Form 214 indicates that he served as a field artillery crewman with A Battery, 2nd Field Artillery Battalion of the 20th Artillery, with service in South Korea from approximately 1956 to 1958.  However, his DD Form 214 also indicated that he did not receive any wounds as a result of action with enemy forces.  

As service treatment records are unavailable and other contemporaneous evidence has not been submitted, service connection for an acquired psychiatric disorder cannot be established on the basis of in-service incurrence or aggravation or continuity of symptomatology.  However, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

Here, in correspondence dated in February 2004, the Veteran's private physician opined that the Veteran's reports of psychiatric symptoms were consistent with the reports of "many individuals comprising a tinnitus population whose lives are affected in many basic ways (sleep, concentration, ability to relax) by their tinnitus."  

Service treatment records reflect that the Veteran denied moodiness, depression, or anxiety in November 2005.  However, by January 2006, the Veteran continued to complain of anxiety symptoms and underwent a posttraumatic stress disorder (PTSD) screening, at which time he reported being stationed within 10 miles of the Korean Demilitarized Zone (DMZ), where he spent time as a forward observer.  Although the Veteran never experienced combat, was never wounded, never had dealings with hostile combatants, and never witnessed the deaths of comrades or enemy soldiers, he reported recalling a palpable sense of danger to his life during his time in Korea, and indicated that his unit was frequently on alert and in danger from landmines.  After a psychiatric evaluation, the Veteran was diagnosed with posttraumatic stress syndrome (PTSS), with apparent absence of most avoidance symptoms, and did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria for PTSD.  In June 2006, the Veteran was diagnosed with depression.  

Pursuant to the Board's August 2010 remand instructions, the Veteran was afforded a VA mental disorders examination in September 2010.  After a psychiatric evaluation, the examiner diagnosed him with anxiety disorder, not otherwise specified, and indicated that the diagnosis was equivalent to the PTSS diagnosis rendered in January 2006.  Furthermore, the examiner opined that although the anxiety disorder was not found to be related to the Veteran's service-connected hearing loss and tinnitus, it was found to be due to his military service in Korea, during which time he was fearful for his life.  However, the present anxiety disorder still did not fit the DSM criteria for PTSD.  

The September 2010 VA opinion provides competent evidence linking the current psychiatric disorder to the Veteran's period of active duty service.  This opinion is highly persuasive, since the provider discussed the Veteran's clinical and military history, noted the previous VA screening which was positive for PTSS, and documented in detail the Veteran's symptoms and the stressors in his life.  In addition, VA outpatient treatment records also reflect findings of a depression and anxiety.  Thus, the required nexus element is demonstrated.  38 C.F.R. § 3.310.

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010).

Although the Veteran here was specifically diagnosed with chronic anxiety / PTSS rather than a formal diagnosis of PTSD, the Board finds that the above amendment is also instructive for other psychological disorders that are diagnosed as being caused by stress.  Indeed, the Board notes that the Veteran's military occupational specialty of field artillery crewman, coupled with his service in South Korea in close proximity to the DMZ shortly after the end of the Korean Conflict, suggests that his claimed stressors are consistent with the places, types, and circumstances of his service.

For a Veteran to prevail in his claim, it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Veteran is shown to have an acquired psychiatric disorder related to his period of active duty service, the elements of service connection have been met.  See 38 C.F.R. § 3.310.  Resolving all reasonable doubt in the Veteran's favor, his claim for service connection for an anxiety disorder is granted.  See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for an acquired psychiatric disorder is granted.  


REMAND

The Veteran asserts that he is unable to work due to his service-connected disabilities.  Prior to this decision, the Veteran had been awarded service connection only for bilateral hearing loss, rated as 20 percent disabling; and for bilateral tinnitus, rated as 10 percent disabling.  The Board notes that hearing loss and tinnitus are considered as one disability pursuant to 38 C.F.R. § 4.16.  Thus, prior to the decision above, the Veteran did not meet the objective, minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  
In this decision, the board has granted service connection for a psychiatric disability.  The agency of original jurisdiction (AOJ) must assign an evaluation for the service-connected psychiatric disability.  Then, the claim of entitlement to TDIU must again be considered.  

If, after the evaluation for the psychiatric disability is assigned, the AOJ does not grant the Veteran's claim for TDIU, the TDIU claim must be further developed.  Evidence contained in the claims file indicates that the Veteran has not worked on a fulltime basis since September 1997; that he was last employed as a power house employee at a textile mill and left that job because of his disability; and that he has only an 8th grade education.  The most recent VA mental disorders examination indicated that the Veteran did not suffer from total occupational and social impairment due to psychiatric symptomatology, but that his mental disorder symptoms resulted in deficiencies in thinking.  His February 2004 VA audiological examination did not opine as to any occupational impairment stemming from his hearing loss and tinnitus.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable  to secure or follow a substantially gainful occupation as a  result of service-connected disabilities, provided that, if  there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more  disabilities, there shall be at least one ratable at 40  percent or more, and sufficient additional disability to  bring the combined rating to 70 percent or more.  38 C.F.R.  §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

Each examination report provided in connection with the claim for TDIU must contain an assessment offered by VA examiners describing employment tasks impaired by the Veteran's service-connected disabilities.  Medical evidence which discloses industrial impairment due to each disability (psychiatric disability, bilateral hearing loss and tinnitus) must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999).  In a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  

If the claim for TDIU is not granted after evidence as to industrial impairment due to service-connected disability is obtained, the AOJ must consider whether the evidence presents such an exceptional or unusual disability picture requiring that the case be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular evaluation(s).  The AOJ must consider whether such referral is necessary, because it is not permissible for the Board, in the first instance, to consider the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996)).

Prior to scheduling the Veteran for examination(s), VA should obtain outstanding treatment records.  In this regard, the Board notes that no VA treatment records have been associated with the claims file since October 2010.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id., at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If the claim of entitlement to TDIU is not granted following assignment of the evaluation for service-connected psychiatric disability, obtain copies of all medical records pertaining to treatment of the Veteran from all VA facilities identified by him, to include, but not limited to, the Mountain Home VA Medical Center in Mountain Home, Tennessee, from October 2010 to the present.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Obtain information from the Veteran regarding his education and his occupational experience.  

3.  Prepare a summary of the Veteran's educational experience and occupational experience for the VA examiners.

4.  Afford the Veteran VA psychiatric examination.  Each examiner designated to examine the Veteran must review the evidence in the claims file, including the summary of the Veteran's education and occupational experience, and this REMAND, and acknowledge such review in the examination report.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.  The examiner should describe the effect of by the Veteran's psychiatric disorder on employment tasks required in occupations consistent with the Veteran's education and experience, and the impact of the disability on his ability to maintain employment.  

The examiner(s) must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.   

5.  Afford the Veteran VA audiology examination.  Each examiner designated to examine the Veteran must review the evidence in the claims file, including the summary of the Veteran's education and occupational experience, and this REMAND, and acknowledge such review in the examination report.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.  The examiner should describe the effect of the Veteran's hearing loss and tinnitus on employment tasks consistent with the Veteran's education and experience, how the disability impacts his ability to follow a substantially gainful occupation consistent with his work and educational background, and the impact of the disability on his ability to maintain employment.

Each examiner designated to examine the Veteran must review the evidence in the claims file, including a complete copy of this REMAND, and acknowledge such review in the examination report.  

The examiner(s) must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.   

6.  Readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

As indicated above, consideration of the Veteran's claim should include whether referral to the Director, Compensation and Pension, is warranted for the purpose of extraschedular consideration.  See 38 C.F.R. § 3.321(b).

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


